Name: Commission Directive 93/81/EEC of 29 September 1993 adapting Council Directive 70/156/EEC relating to the type-approval of motor vehicles and their trailers
 Type: Directive
 Subject Matter: technology and technical regulations;  deterioration of the environment;  land transport;  documentation;  organisation of transport;  European Union law
 Date Published: 1993-10-23

 Avis juridique important|31993L0081Commission Directive 93/81/EEC of 29 September 1993 adapting Council Directive 70/156/EEC relating to the type-approval of motor vehicles and their trailers Official Journal L 264 , 23/10/1993 P. 0049 - 0050 Finnish special edition: Chapter 13 Volume 25 P. 0042 Swedish special edition: Chapter 13 Volume 25 P. 0042 COMMISSION DIRECTIVE 93/81/EEC of 29 September 1993 adapting Council Directive 70/156/EEC relating to the type-approval of motor vehicles and their trailersTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 relating to the type-approval of motor vehicles and their trailers (1), as last amended by Directive 92/53/EEC (2), and in particular Article 13 (2) thereof, Whereas Council Directive 88/77/EEC of 3 December 1987 relating to the measures to be taken against the emission of gaseous pollutants from diesel engines for use in vehicles (3), as amended by Directive 91/542/EEC (4), reduced levels of gaseous pollutants from diesel engines for new vehicles sold, registered or entered into service with effect from 1 October 1993; Whereas Article 8 (2) (b) of Directive 70/156/EEC provides for the possibility of Member States granting for a limited period and for small quantities a derogation for 'end-of-series' vehicles; Whereas this derogation is limited by virtue of Annex XII B to Directive 70/156/EEC to vehicles of category M1; Whereas it is forecast that the total market for heavy commercial vehicles in the Community for 1993 will be 13 % less than the number which was sold in 1992; whereas this represents a 25 % reduction in the number of sales over a four-year period; Whereas experience has shown that, as a consequence of the severe downturn in the Community market for vehicles powered by diesel engines covered by Directive 88/77/EEC, there is likely to be a certain number of vehicles type-approved to the previous version of the Directive which will not have been sold before 1 October 1993; Whereas, in the absence of a directive to amend Annex XII B, the manufacturers of such vehicles would be either left with unsaleable stocks of such vehicles or required to take uneconomic measures to satisfy the requirements of the Directive; Whereas such an outcome would cause an additional economic burden on the producers and threaten their ability to invest in future technologically advanced products at a time when the Community market for such vehicles is already in a severe downturn; Whereas a similar problem is likely to arise in the future with regard to diesel-engined light commercial vehicles due to the unfavourable evolution of this market; Whereas it is necessary, in order to remedy the uneconomic commercial effects referred to above, to amend Directive 70/156/EEC by extending the 'end-of-series' derogation so that it applies to all categories of vehicle and not just to vehicles of category M1; Whereas the maximum number of vehicles which may benefit from the 'end-of-series' limits may not exceed 10 % of the vehicles of the types concerned put into service in that Member State during the previous year; whereas the overall impact of this amendment on the environment will be slight and temporary; Whereas the operation of the provisions of Directive 70/156/EEC on 'end-of-series' limits should be further clarified in order to find a definitive solution adapted to the needs of all vehicle categories including multi-stage build vehicles; whereas the Commission will examine this problem by 31 March 1994 and will make appropriate proposals to the Member States by that date; Whereas the provisions of this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Section B of Annex XII to Directive 70/156/EEC shall be amended by the deletion of the words: 'In the case of category M1,'. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 October 1993. They shall forthwith inform the Commission thereof. 2. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 3. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 29 September 1993. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 42, 23. 2. 1970, p. 1. (2) OJ No L 225, 10. 8. 1992, p. 1. (3) OJ No L 36, 9. 2. 1988, p. 33. (4) OJ No L 295, 25. 10. 1991, p. 1.